Morphy, J.
This suit is brought to recover the sum of $213, alleged to be secured by a privilege on a certain house and Jot, for materials furnished to the principal defendant for the erection of the said house. It is furlher stated in the petition, that the property upon which the plaintiff seeks to exercise his privilege, was subsequently sold by his debtor to the other defendant, but that the sale was passed with the view to deprive the plaintiff of his said privilege.
The defendants joined issue by pleading a general denial, and by pleading a reconventional demand of $200, based upon the suits having been .brought on false allegations, and causing useless expense to the said defendants, &c.
The parish judge recognized the plaintiff’s privilege on the property described in his petition, and gave judgment in his favor accordingly, for the amount by him claimed; and from this judgment, the third possessor of the property took this appeal.
It is clear that the amount in controversy being less than $300, this suit is not within the limits of our appellate jurisdiction.

Appeal dismissed.